By the Court.
The plaintiff having the right, notwithstanding the opinion of the Court, to put his case to the jury, it follows that the jury must have all the writings which have been properly offered to them.
The Court charge the jury, that the indorser, being only liable on the default of the maker, the biter, ought to be called upon before the former was resorted to, and that the plaintiff having neglected to do so, was not entitled to their verdict.
The jury could not, however, agree upon a verdict; and one of there was withdrawn by consent. See 1 Gould's Expinasse, 96-7-8, and the cases there cited.
Duncan, Brackenridge, and Gales, for the motions.
Robertson, Dick, and Wilson, contra.